Citation Nr: 0718657	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-32 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


WITNESS AT HEARING ON APPEAL

The appellant and Mr. M.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant has brought this claim for VA death benefits as 
the widow of a deceased individual who died in February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office in Manila, Philippines (RO), which determined 
that the appellant was ineligible for VA death benefits on 
the basis that there was no documentation verifying her late 
husband's military service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces in the Far East 
(USAFFE).


FINDINGS OF FACT

In October 2004, the National Personnel Records Center (NPRC) 
certified that the appellant's deceased husband had no 
military service as a member of the Commonwealth Army of the 
Philippines, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim in correspondence dated in August 
2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  There is 
no indication of any relevant records that the RO failed to 
obtain.  Moreover, the appellant has clearly stated that she 
has submitted all evidence in her possession that she 
believes supports her contention that the decedent had 
military service during World War II and does not allege that 
there are any other parties that may possess records 
verifying her late husband's alleged military service other 
than the government of the United States of America itself.  
She also does not contend that the service as verified by the 
service department is erroneous in such a way as to warrant a 
further request to the service department to verify or re-
certify additional military service.  See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Therefore, to move forward with adjudication of 
this appeal would not cause any prejudice to the appellant.

Factual background

In October 2004, the appellant filed a formal claim of 
entitlement to VA death benefits based upon her husband's 
death in February 1970, and her report that he had entered 
service in 1940 and served until April 1945.  In support of 
her claim, she submitted personal written statements, 
affidavits from lay witnesses, and oral testimony at a March 
2007 video conference hearing before the Board, all of which 
essentially attest that the parties had personal knowledge 
that her late husband's service in the Commonwealth Army of 
the Philippines and as a guerrilla fighting against the 
Japanese occupation of the Philippines.

Accompanying the appellant's application was an affidavit 
from a clergyman who attested that the decedent died in 
February 1970 and was interred in his parish cemetery later 
that same month.  Also included was a copy of a marriage 
certificate verifying the appellant's marriage to the 
decedent in 1942.

The appellant submitted photocopies of her late husband's 
Filipino voter identification card, his senior citizen card, 
and an unknown card written entirely in Asian characters.  
She also submitted a copy of a notification card from the 
"Veterans Claims Commission" acknowledging receipt of a 
claim on an illegible date, although the decedent's name does 
not appear on the card, nor is there any name shown on this 
card identifying the person to whom it was sent.  The 
appellant also provided VA with a photocopy of a retouched 
photograph of a young man in a non-specific uniform, whom she 
alleges to have been the decedent during his period of 
service in the Commonwealth Army of the Philippines.  The 
uniform shown in the picture displays no identifying 
insignia, nor is there any information identifying the man in 
the photograph.  Lastly, she submitted a photocopy of an 
undated document bearing the coat-of-arms of the United 
States of America and allegedly signed by President George W. 
Bush, in which it was declared:

"The United States of America honors the memory 
of (the decedent).  This certificate is awarded by 
a grateful nation in recognition of devoted and 
selfless consecration to the service of our 
country in the Armed Forces of the United States.  
(Signed) George W. Bush, President of the United 
States."

The appellant contends that the above document is proof in 
and of itself that her late husband had military service that 
made her eligible, as his widow, to receive VA death 
benefits.  

The RO sought verification of the decedent's service through 
the NPRC in October 2004.  The NPRC issued a response in 
October 2004, in which it certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2006).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2006).  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and 
(d) (2006).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41 (2006).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c) (2006), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent. Id.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service during World War II.  While she has submitted 
testimonial, lay witness, and Filipino documentary evidence 
in support of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consists of a 
document from a United States service department.  There is 
also nothing submitted that objectively confirms the validity 
of the undated certificate recognizing the decedent's veteran 
status that is alleged to have been signed by U.S. President 
George W. Bush.  Furthermore, the NPRC certified in October 
2004 that the appellant's late spouse was not a member of the 
Commonwealth Army of the Philippines, nor was he a recognized 
guerilla in the service of the Armed Forces of the United 
States. 

As stated above, based upon the provisions of 38 C.F.R. § 
3.203, none of the documents submitted by the appellant 
constitutes valid evidence of service because none of those 
documents was issued by a United States military service 
department. Also, the NPRC's certification that the 
appellant's deceased spouse had no qualifying military 
service is binding on VA.  See generally Spencer v. West, 13 
Vet. App. 376 (2000).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible the death benefits claimed 
herein, under the laws administered by VA.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, supra, 6 Vet. App. at 
429-30.


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA death benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


